t c summary opinion united_states tax_court jack daniel chavez sr petitioner v commissioner of internal revenue respondent docket nos 23941-04s 2374-06s filed date paul s braun for petitioner kathleen schlenzig for respondent goldberg special_trial_judge these cases were consolidated and heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes for the year sec_2002 and in the amounts of dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioner is entitled to an alimony deduction in the amount of dollar_figure for each of the taxable years in issue background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petitions were filed petitioner resided in lansing illinois petitioner and his former spouse debra chavez ms chavez were married on date in cook county illinois three children were born of the marriage on date a judgment of dissolution of marriage judgment was entered in the circuit_court of cook county illinois domestic relations division circuit_court at the time that the judgment was entered one of the three children was a minor in paragraph article i of the judgment the circuit_court ordered petitioner to make monthly payments described as unallocated child_support paragraph article i states that the payments would cease on date the 19th birthday of petitioner’s youngest daughter the judgment is silent otherwise as to whether the payments or any part thereof were to be deductible as alimony by petitioner and includable as gross_income by ms chavez the judgment itself is also silent as to whether petitioner’s obligation to make the payments would survive ms chavez’s death in addition to the aforementioned judgment petitioner submitted and the court received into evidence over respondent’s objection three additional orders of the circuit_court the first entered on date required petitioner to pay dollar_figure to ms chavez every weeks as unallocated child_support and maintenance until a rehearing scheduled for date in this order the circuit_court judge designated that dollar_figure of the dollar_figure be characterized as maintenance although the record is silent on the matter we assume that either this rehearing did not occur or petitioner continued to make these payments of his own accord through the end of the second order entered on date required that petitioner pay dollar_figure to ms chavez monthly for a period of months finally a third order entered on date required that petitioner pay dollar_figure per month to ms chavez through date in his petition petitioner maintains that these orders show that at least a portion if not all of the unallocated child_support paid_by petitioner to ms chavez in and was for maintenance and accordingly should entitle him to alimony deductions in taxable_year sec_2002 and discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 petitioner did not argue that sec_7491 is applicable in these cases nor did he establish that the burden_of_proof should shift to respondent moreover the issue involved in these cases alimony is a legal one to be decided on the record without regard to the burden_of_proof petitioner therefore bears the burden of proving that respondent’s determinations in the notices of deficiency are erroneous see rule a welch v helvering supra pincite an individual may deduct from his or her gross_income the payments he or she made during a taxable_year for alimony or separate_maintenance sec_215 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the test under sec_71 is conjunctive a payment is deductible as alimony only if all four requirements of sec_71 are present see jaffe v commissioner tcmemo_1999_196 moreover any payment which is payable for the support of children of the payor spouse is neither includable in income under sec_71 nor deductible under sec_215 sec_71 provides that if any amount specified in the divorce_or_separation_instrument will be reduced on the happening of a contingency relating to a child such as attaining a specified age the amount of the reduction will be treated as child_support in this case because the monthly payment prescribed in the judgment is for unallocated child_support it is clear that these payments were for child_support only the judgment in fact ends these payments upon the youngest child’s 19th birthday in short all of these payments were child_support and petitioner is not entitled to any deduction for the payments pursuant to sec_71 moreover we are unconvinced by petitioner’s argument that the intent of the parties is not reflected in the judgment because the term unallocated child_support is oxymoronic and accordingly void for vagueness we cannot think of any reason why the payments would have been characterized as child_support in the judgment if they were not intended to be for the support of the minor child finally we consider payments made by petitioner to ms chavez in taxable_year specifically we consider the terms of the order dated date which required petitioner to pay dollar_figure every weeks to ms chavez and whereby dollar_figure of that amount was designated as maintenance through date petitioner contends that he should be entitled to a deduction for all of the payments that he made pursuant to this order in respondent in fact conceded that petitioner is entitled to a deduction in the amount of dollar_figure for taxable_year which represents 6½ payments made by petitioner to ms chavez under the date order accordingly we must now decide whether petitioner is entitled to a deduction under sec_71 for the balance of payments that he made in that year pursuant to the date order in this case because the order specifically delineates that dollar_figure of the dollar_figure payment be for maintenance and the remainder dollar_figure be for unallocated child_support it is clear to us that this portion of the payments was intended for child_support only in accordance with the aforementioned sec_71 we sustain respondent with respect to the balance of the payments made under the date order accordingly and based on the foregoing facts and discussion we hold that petitioner is not entitled to an alimony deduction under sec_71 for taxable_year and is not entitled to a deduction in for the balance of payments in excess of maintenance made pursuant to the date order in docket no 23941-04s decision will be entered for respondent in docket no 2374-06s decision will be entered under rule as they are dated in and respectively we will not address the other orders previously discussed
